In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1106V
                                    Filed: November 1, 2016
                                         UNPUBLISHED

****************************
JOANNE FALK,                              *
                                          *
                     Petitioner,          *      Joint Stipulation on Damages;
v.                                        *      Influenza (“Flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 1, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered shoulder injuries caused in fact by
the influenza vaccine she received on October 7, 2014. Petition at 1, ¶¶ 3-4, 11; see
also Stipulation, filed Nov. 1, 2016, at ¶¶ 1-2, 4. Petitioner further alleged that she
received the vaccine in the United States, that she suffered the effects of her injury for
more than six months, and that she has not filed a civil suit or received compensation
for her injury, alleged as vaccine caused. Petition at ¶¶ 3-4, 11, 13; see also Stipulation
at ¶¶ 3-5. “Respondent denies that the flu vaccine administered on or about October 7,
2014, is the cause of petitioner’s alleged shoulder injury and/or axillary nerve injury
and/or any other injury or her current condition.” Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on November 1, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $60,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:15-vv-01106-UNJ Document 27 Filed 11/01/16 Page 1 of 5
Case 1:15-vv-01106-UNJ Document 27 Filed 11/01/16 Page 2 of 5
Case 1:15-vv-01106-UNJ Document 27 Filed 11/01/16 Page 3 of 5
Case 1:15-vv-01106-UNJ Document 27 Filed 11/01/16 Page 4 of 5
Case 1:15-vv-01106-UNJ Document 27 Filed 11/01/16 Page 5 of 5